                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 4-14-20


 ANGELIQUE OLAECHEA,

                              Plaintiff,
                                                                No. 17-CV-04797 (RA)
                         v.
                                                                        ORDER
 THE CITY OF NEW YORK, AND
 CAPTAIN VINCENT GREANY,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         The trial in this matter is hereby adjourned to September 8, 2020, and the final pre-trial

conference is hereby adjourned to September 2, 2020 at 4:00 P.M.

SO ORDERED.

Dated:      April 14, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
